release numbers release date internal_revenue_service te_ge technical_advice_memorandum area director area tege appeais uil code date november taxpayer's name taxpayer's address taxpayer's id no kennkre year s involved whereas conference held wee eew eek legend taxpayer fe issue whether the commissioner te_ge should exercise discretion to grant taxpayer relief under sec_7805 of the internal_revenue_code to limit the retroactive effect of revocation of its exempt status under sec_501 facts application_for exemption -uspayer applied for tax-exempt status describing its activities on the form_1023 taxpayer stated in its articles of incorporation that it would be helping the community who needs financial help enter a debt management program that will help them out of debt and educate them taxpayer stated that it would educate the community about _ credit and how to use it effectively including education on credit cards loans financial lenders homes and other available credit it would offer classes brochures and other educational material to clients taxpayer estimated it would spend percent of its time and resources on these activities taxpayer estimated it would spend percent of its time and resources to solicit customers to enter its debt management program to help clients reduce their interest lower their monthly payment and help them get out of debt within to months taxpayer stated it would advertise in the media through brochures and word of mouth taxpayer also estimated it would spend percent of its time and resources processing contracts by writing proposal letters to creditors so that the customers could receive the benefits of reduced interest and payments an outside processor would handle these contracts finally taxpayer estimated it would spend percent of its time and resources to continually service these clients to ensure they were receiving the benefits of and continue in the debt management plan dmp program there would be a quarterly review for each client and a bimonthly call to ensure customer satisfaction collectively taxpayer would spend about of its time and resources on these activities based upon these representations the service issued a favorable determination_letter to taxpayer examination the examination concluded that taxpayer ali but eliminated any education it had proposed to provide to the community and its clients it did not conduct any seminars or workshops during the first audit year nor did it send newsletters to its clients during the second audit year its television advertisements were for its dmp program it failed to produce any records evidencing that it provided its customers with any educational materials taxpayer also failed to produce records that it conducted any educational follow up with its clients taxpayer orily spent dollar_figure percent of its resources on educational activities customers in its dmp program and did not counsel individuals or families about personal finance budgeting or credit the examination aiso found that taxpayer substantially engaged in selling and purchasing dmp accounts to and from a third-party for-profit corporation taxpayer did not report these changes in operation to the service it spent nearly all its time soliciting enrolling and servicing taxpayer appealed the proposed revocation appeals sustained the revocation following the appeals process the national_office received this request for relief from retroactive revocation as a mandatory tam legal standard sec_7805 of the code provides that the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect sec_1_501_a_-1 of the income_tax regulations states that an organization that has been determined by the commissioner to be exempt under sec_501 may rely upon such determination so long as there are no substantial changes in the organization's ' taxpayer estimated it would spend percent on educational activities and percent on soliciting enrolling and servicing customers in its dmp program character purposes or methods of operation and subject_to the commissioner's inherent power_to_revoke rulings because of a change in the law or regulations or for other good cause sec_301_7805-1 of the procedure and administration regulations grants to the commissioner authority to prescribe the extent to which any ruling issued by his authorization shall be applied without retroactive effect section dollar_figure of revproc_2013_5 i r b states that all requests for relief under sec_7805 must be made through a request for technical_advice tam section dollar_figure states further that when during the course of an examination by eo examinations or consideration by the appeals area director a taxpayer is informed of a proposed revocation a request to limit the retroactive application of the revocation must itself be made in the form of a request for a tam and should discuss the items listed in dollar_figure as they relate to the taxpayer's situation section of revproc_2013_5 lists the criteria necessary for granting sec_7805 relief as weil as the effect of such relief section dollar_figure states in part that a tam that revokes a determination_letter is not applied retroactively if there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the determination_letter was based there has been no change in the applicable law and the taxpayer directly involved in the determination_letter acted in good_faith in relying on the determination_letter and the retroactive revocation would be to the taxpayer's detriment revproc_2013_9 r b sets forth procedures for issuing determination letters fram eo determinations and rulings on applications for recognition of exempt status by eo technical on the exempt status of organizations under sec_501 these procedures also apply to revocation or modification of determination letters or rulings section dollar_figure of revproc_2013_9 states in part that the revocation or modification of a determination_letter or ruling recognizing exemption may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented in certain cases an organization may seek relief from retroactive revocation or modification of a determination or ruling under sec_7805 using the procedures set forth in revproc_2013_4 r b which further refers to revproc_2013_5 and sec_12 of revproc_2013_9 states that where there is a material_change inconsistent with exemption in the character purpose or method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change in 353_us_180 the supreme court held that the commissioner has broad discretion to revoke a ruling retroactively the commissioner abused the discretion vested in him it further heid that a retroactive ruling may not be disturbed unless id in 324_f2d_633 the court found the foundation’s efforts far from convincing to demonstrate that its information reports were adequate and sufficient to apprise the commissioner of its entry into the business activities which led to denial of its tax-exempt status shortly after receiving its tax-exempt ruling the foundation contracted with a for-profit company but failed to disclose this fact to the commissioner on its forms the court upheld the service’s retroactive revocation in variety club tent no charities inc v commissioner 74_tcm_1485 the court held that petitioner operated in a manner materially different from that originally represented the organization represented in its exemption application and articles of incorporation that no part of its net_income would inure to the benefit of any private_shareholder_or_individual several years and upheld the service’s retroactive revocation for such years but the court found instances of inurement over analysis during the years under exam taxpayer's operations were materially different from the description it provided in its form_1023 exemption application see variety club tent no charities 74_tcm_1485 revproc_2013_9 at sec_12 revproc_2013_5 at dollar_figure no misstatement or omission of material facts or materially different facts taxpayer claimed on its form_1023 that it would spend about percent of its time and resources providing educational_services to its clients and the community however the examination revealed that it all but eliminated the educational program it had described on its form_1023 it made only de_minimis expenditures_for educational activities did not conduct seminars or send newsletters to its clients and failed to provide data or evidence that it provided its clients or the community with educational materials therefore taxpayer did not provide counseling or educational information to its clients or the general_public on budgeting personal finance financial literacy saving and spending practices or the sound use of consumer credit purchased significant numbers of dmp accounts to and from a third party for-profit company therefore it processed dmps originated by a third party for-profit company and did not itself tailor them to the specific needs and circumstances of the clients taxpayer did not apprise the service of these materia changes in its operations see stevens bros foundation f 2d pincite failure to adequately and sufficiently inform the service of material changes in operations it also sold and therefore revocation may be retroactive to the first year under examination when the service determined taxpayer had made material changes in its operations see automobile club of michigan u s pincite commissioner has broad discretion to revoke a ruling retroactively revproc_2013_9 at sec_12 revocation ordinarily applies as of the date of material changes in operations conclusion the commissioner tege has declined to exercise discretion to limit the retroactive effect of revocation of taxpayer's exempt status under sec_501 revocation is effective as of the first day of the first tax_year under exam
